Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 1 recites “A system for calibrating a deformable sensor, the system comprising: a deformable sensor comprising:”, where the term “the system comprising” seems redundant to the preamble and the system only comprises one element of the deformable sensor.  Since there is only the one device in the system the added listing term “the system comprising:” is not required.

Claim 1 recites “and an enclosure defined by the housing and the deformable membrane” where the conjunction of “and an” prematurely breaks the listing of the elements of a deformable sensor.  Recommend the element of an enclosure read “; an enclosure defined by the housing and the deformable membrane”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 9 & 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 9 & 14 recite the limitation, “the controller is configured to: obtain identification of the deformable sensor; and retrieve the predetermined contour based on the identification of the deformable sensor” which is unclear what is required to “obtain identification of the deformable sensor” since only a single deformable sensor is claimed.  Examiner looks to the specification [0031] & [0034] where identification is attributed to identifying a sensor from a plurality of sensors.  It seems the step is not obtaining identification information of the sensor but instead is a step of obtaining the specific predetermined contour data for the deformable sensor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 & 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma (T. Sakuma, E. Phillips, G. A. G. Ricardez, M. Ding, J. Takamatsu and T. Ogasawara, "A Parallel Gripper with a Universal Fingertip Device Using Optical Sensing and Jamming Transition for Maintaining Stable Grasps”: “Sakuma”) in further view of Rogers (US 20120261551; “Rogers”).

Claim 1. Sakuma discloses a system (Fig. 5: show sensor, manipulator arm and processing system) for calibrating [Page 5818:  right column 2nd to last ¶: measuring the distance and the pixel size of the object beforehand. The deformation of the membrane is nonlinearly related to the applied force and the pressure of the oil inside. By calibrating these relationships, we believe that the force can be estimated by using machine-learning technique] a deformable sensor (Fig. 2: finger-tip sensor), the system (Fig. 5) comprising: a deformable sensor (Fig. 2: finger-tip sensor) comprising: a housing (Fig. 2: base with retaining ring); a deformable membrane (Fig. 2: semi-transparent membrane) coupled to an upper portion of the housing (Fig. 2: base with retaining ring); and an enclosure (Fig. 2: interior of base and semi-transparent membrane) defined by the housing (Fig. 2: base with retaining ring) and the deformable membrane (Fig. 2: semi-transparent membrane), the enclosure (Fig. 2: interior of base and semi-transparent membrane) configured to be filled with a medium (Fig. 2: oil fluid medium) [Page 5816 left column: filling material: the tactile information can be acquired without optical refraction effects by using a mixture of paraffin oil and silicone oil between the beads]; an imaging sensor (Fig. 2: camera) configured to capture (Fig. 5: first figure shows camera capturing internal membrane surface) an image [Page 5816 Left column: camera A wide-angle camera (ELP-USB100W05MT-KRL156, ELP) is used to capture the entire hemispherical portion of the membrane] of the deformable membrane (Fig. 2: interior of base and semi-transparent membrane) of the deformable sensor (Fig. 2: finger tip sensor); and a controller (Fig. 5: middle figure Optical sensing system ROS) configured to: receive the image (Fig. 5: middle figure showed receiving the image from sensor) of the deformable membrane (Fig. 2: semi-transparent membrane) of the deformable sensor (Fig. 2: finger tip sensor) determining whether a contour (Fig. 5: shows curvature estimation by controller)  [Page 5817 left column: Deformation of the membrane can be calculated by comparing the initial membrane shape to the new position of the markers. It can also be calculated by marker tracking] of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) in the image of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) corresponds to a predetermined contour [Page 5817 left column:  In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape]. 

 
adjust a volume of the medium in the enclosure of the deformable sensor in response to the determination that the contour of the deformable membrane is different from the predetermined contour.  

Rogers teaches a deformable membrane [0041 The lens comprises a fluid filled gap between a thin (about 0.2 mm or less) PDMS membrane] determining a contour [0042 FIG. 2B: Three dimensional (3D) rendering of the profile of the deformed surface measured by a laser scanner. Here, the shape is close to that of a hemisphere with a radius of curvature (R.sub.D)] of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40); Rogers further discloses adjust a volume of the medium [0096: Pumping water into this cavity by liquid input 240 deforms the elastomer lens 222 into a hemispherical shape, with a radius of curvature that depends on the pressure. This curvature, together with the index of refraction of the PDMS and water, defines the focal length of the lens and, therefore, the magnification that it can provide] in the enclosure (Fig. 1a: 10 inside) of the deformable sensor (Fig. 1a: plano-convex zoom lens 220) in response to the determination that the contour of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) is different from the predetermined contour [0096] & [0097 The curvature depends strongly on magnification. As a result, the shape of the detector surface must change to accommodate different settings in the lens configuration. FIG. 1A, 1B and FIG. 2 provide illustrations, images and other details of a system that affords the required tunability, via stretchable designs actuated by hydraulics or pneumatics. The detector comprises of an array of unit cells, each of which includes a thin (1.25 .mu.m) silicon photodiode and blocking diode, the latter of which facilitates passive matrix readout].  
  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rogers image and pressure correlation processing to adjust the volume of the medium 

Claim 2. Dependent on the system of claim 1.  Sakuma further discloses: the controller (Fig. 5: middle figure Optical sensing system ROS) is configured to increase the volume [Page 5818 left column:  Also, to automatically switch the closure types using jamming transition in the demonstration, a peristaltic pump (KHL-SZS35, Kamoer) was used to control the internal fluid, both input and output, on the basis of the tactile-sensing results] of the medium (Fig. 2: oil fluid medium and air) [Page 5816 left column: filling material: the tactile information can be acquired without optical refraction effects by using a mixture of paraffin oil and silicone oil between the beads to set the refractive index of the oil mixture very close to that of acrylic] in the enclosure (Fig. 2: interior of base and semi-transparent membrane) of the deformable sensor [Page 5818 left column:  Also, to automatically switch the closure types using jamming transition in the demonstration, a peristaltic pump (KHL-SZS35, Kamoer) was used to control the internal fluid, both input and output, on the basis of the tactile-sensing results].   
Sakuma does not explicitly disclose:
the controller is configured to increase the volume of the medium in the enclosure of the deformable sensor in response to the determination that the contour of the deformable membrane is smaller than the predetermined contour.

Rogers teaches optical deformable sensor having a surface that is capable of a controlled and well-defined adjustment of the surface shape [0006].  Rogers further teaches the controller (260 processor) is configured to increase the volume of the medium [0083:  Alternatively, the fluid chamber 70 is positioned adjacent to the contact surface, where an increase in pressure or fluid amount generates an increase in curvature compared to that shown in FIG. 26A. In an aspect the fluid 100 is a liquid. In an aspect the fluid 100 is a gas] in the enclosure of the deformable sensor in response to the determination that the contour [0042 FIG. 2B:  of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) is smaller than the predetermined contour [0096:  Pumping water into this cavity by liquid input 240 deforms the elastomer lens 222 into a hemispherical shape, with a radius of curvature that depends on the pressure. This curvature, together with the index of refraction of the PDMS and water, defines the focal length of the lens and, therefore, the magnification that it can provide. FIG. 1C].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rogers image and pressure correlation processing to adjust fluid producing by increasing fluid pressure to achieve a desired curvature of a deformable sensor with Sakuma’s deformable sensor because setting pressure levels to obtain a particular curvature improves the performance of the sensor by tuning a shape sensitive performance of the sensor [0094 Rogers].  
 
Claim 3. Dependent on the system of claim 1. Sakuma further discloses the controller (Fig. 5: middle figure Optical sensing system ROS) is configured to decrease [Page 5818 left column:  Also, to automatically switch the closure types using jamming transition in the demonstration, a peristaltic pump (KHL-SZS35, Kamoer) was used to control the internal fluid, both input and output, on the basis of the tactile-sensing results] the volume of the medium (Fig. 2: oil fluid medium and air) [Page 5816 left column: filling material: the tactile information can be acquired without optical refraction effects by using a mixture of paraffin oil and silicone oil between the beads to set the refractive index of the oil mixture very close to that of acrylic] in the enclosure [Page 5818 left column:  a peristaltic pump (KHL-SZS35, Kamoer) was used to control the internal fluid, both input and output, on the basis of the tactile-sensing results].

the controller is configured to decrease the volume of the medium in the enclosure of the deformable sensor in response to the determination that the contour of the deformable membrane is greater than the predetermined contour.
  
Rogers teaches the controller (230 processor) is configured to decrease the volume (Fig. 1d show decreasing pressure decreases curvature to change focal length) of the medium in the enclosure (230) of the deformable sensor (Fig. 1a:  photodetector array 210 on a deformable membrane 40) in response to the determination that the contour [0042 FIG. 2B: Three dimensional (3D) rendering of the profile of the deformed surface measured by a laser scanner. Here, the shape is close to that of a hemisphere with a radius of curvature (R.sub.D)] of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) is greater than the predetermined contour [0096] & [0097 The curvature depends strongly on magnification. As a result, the shape of the detector surface must change to accommodate different settings in the lens configuration. FIG. 1A, 1B and FIG. 2 provide illustrations, images and other details of a system that affords the required tunability, via stretchable designs actuated by hydraulics or pneumatics. The detector comprises of an array of unit cells, each of which includes a thin (1.25 .mu.m) silicon photodiode and blocking diode, the latter of which facilitates passive matrix readout].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rogers image and pressure correlation processing to adjust fluid producing by decreasing fluid pressure to achieve a desired curvature of a deformable sensor with Sakuma’s deformable sensor because setting pressure levels to obtain a particular curvature improves the performance of the sensor by tuning a shape sensitive performance of the sensor [0094 Rogers].  

Claim 5. Dependent on the system of claim 1. Sakuma discloses the imaging sensor (Fig. 2: inside the sensor enclosure is a camera oriented toward the deformable membrane) is disposed (Fig. 2: camera in enclosure) within the enclosure (Fig. 2: interior of base and semi-transparent membrane) of the deformable sensor (Fig. 2: finger tip sensor) and configured to capture (Fig. 5: first figure shows camera capturing internal membrane surface) an image [Page 5816 Left column: camera A wide-angle camera (ELP-USB100W05MT-KRL156, ELP) is used to capture the entire hemispherical portion of the membrane. The camera has a fisheye lens and an image resolution of 1280 × 720 pixels at 30 fps] of an interior (Fig. 5: first figure shows camera capturing internal membrane surface) of the deformable membrane (Fig. 2: semi-transparent membrane) of the deformable sensor (Fig. 2: finger-tip sensor) [Page 5817 left column: Deformation of the membrane can be calculated by comparing the initial membrane shape to the new position of the markers. It can also be calculated by marker tracking].  

Claim 6. Dependent on the system of claim 1. Sakuma further discloses the controller (Fig. 5: middle figure Optical sensing system ROS) is configured to: obtain identification [Page 5817 left column: In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape] of the deformable sensor (Fig. 5: optical sensing system shows logic for each image sensor); and retrieve the predetermined contour (Fig. 5: shows curvature estimation by controller) [Page 5817 left column:  In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape] based on the identification of the deformable sensor [Page 5817 left column:  In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape].

Claim 8. Dependent on the system of claim 1. Sakuma further discloses an enclosure (Fig. 2: interior of base and semi-transparent membrane) comprising a housing (Fig. 2: base with retaining ring) and another deformable membrane (Fig. 1a: the gripper comes in opposable pairs of fignertips each having the same elements) [Page 5815 right column:  The structure of a universal fingertip device attached to the proposed gripper, shown in Fig. 2, is composed of the following five parts] coupled to an upper portion (Fig. 2: membrane coupled to base with retaining ring) of the housing (Fig. 2: base with retaining ring), the enclosure (Fig. 2: interior of base and semi-transparent membrane) configured to be filled with a medium (Fig. 2: oil fluid medium and air) [Page 5816 left column: filling material: the tactile information can be acquired without optical refraction effects by using a mixture of paraffin oil and silicone oil between the beads to set the refractive index of the oil mixture very close to that of acrylic] & [Page 5817 right column : Heavy loads were used to verify the improvement in grasping performance achieved by using jamming transition. In these heavy-load experiments, an air-hydro converter with an air compressor (CP-12Si, Minato Electric Works) and an ejector (ZH10DSA-06-06-08S, SMC) were used to change the internal pressure in the fingertip device. The internal pressure was controlled manually after confirming that the object was grasped], wherein the controller (Fig. 5: middle figure Optical sensing system ROS) is configured to: receive the image (Fig. 5: middle figure showed receiving the image) of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) of the another deformable sensor (Fig. 1a: pair of fingertip sensors); determine whether the contour [Page 5817 left column: Deformation of the membrane can be calculated by comparing the initial membrane shape to the new position of the markers. It can also be calculated by marker tracking] of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) of the another deformable sensor  (Fig. 1a: pair of fingertip sensors); correspond to another predetermined contour [Page 5817 left column:  In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape] based on the image [Page 5816 Left column: camera A wide-angle camera (ELP-USB100W05MT-KRL156, ELP) is used to capture the entire hemispherical portion of the membrane. The camera has a fisheye lens and an image resolution of 1280 × 720 pixels at 30 fps. It can also acquire infrared images via infrared LEDs and filters. In infrared mode instead of RGB mode, it can recognize the membrane markers even in a very dark environment] of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) of the another deformable sensor (Fig. 1a: pair of fingertip sensors). 
Sakuma does not explicitly disclose:
adjust a volume of the medium in the enclosure in response to the determination. 

Rogers teaches a deformable membrane [0041 The lens comprises a fluid filled gap between a thin (about 0.2 mm or less) PDMS membrane] determining a contour [0042 FIG. 2B: Three dimensional (3D) rendering of the profile of the deformed surface measured by a laser scanner. Here, the shape is close to that of a hemisphere with a radius of curvature (R.sub.D)] of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40); Rogers further discloses and adjust a volume of the medium [0096: Pumping water into this cavity by liquid input 240 deforms the elastomer lens 222 into a hemispherical shape, with a radius of curvature that depends on the pressure. This curvature, together with the index of refraction of the PDMS and water, defines the focal length of the lens and, therefore, the magnification that it can provide] in the enclosure (Fig. 1a: 10 inside) of the deformable sensor (Fig. 1a: plano-convex zoom lens 220) in response to the determination that the contour of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) is different from the predetermined contour [0096] & [0097 The curvature depends strongly on magnification. As a result, the shape of the detector surface must change to accommodate different settings in the lens configuration. FIG. 1A, 1B and FIG. 2 provide illustrations, images and other details of a system that affords the required tunability, via 
  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rogers image and pressure correlation processing to adjust the volume of the medium producing a desired curvature of a deformable sensor with Sakuma’s deformable sensor because setting pressure levels to obtain a particular curvature improves the performance of the sensor by tuning a shape sensitive performance of the sensor [0094 Rogers].  

Claim 9. Dependent on the system of claim 8.  Sakuma further discloses the controller (Fig. 5: middle figure Optical sensing system ROS) is configured to: obtain identification (Fig. 5: middle figure is the controller that processes for each finger-tip sensor) of the another (Fig. 1a: pair of identical greppable fingertips)  [Page 5815 Right column: The structure of a universal fingertip device attached to the proposed gripper, shown in Fig. 2, is composed of the following five parts] deformable sensor (Fig. 2 sensor); and retrieve the another predetermined contour [Page 5817 left column:  In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape] based on the identification of the another deformable sensor [Page 5817 left column:  In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape].  

Claim 10. Dependent on the system of claim 1. Sakuma further discloses the imaging sensor (Fig. 2: camera) is configured to capture (Fig. 5: first figure shows camera capturing internal membrane surface) a depth image [Page 5816 Left column: camera A wide-angle camera (ELP-USB100W05MT-KRL156, ELP) is used to capture the entire hemispherical portion  of the deformable membrane (Fig. 2: interior of base and semi-transparent membrane) of the deformable sensor (Fig. 2: finger tip sensor); the predetermined contour [Page 5817 left column:  In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape] is a contour [Page 5817 left column: Deformation of the membrane can be calculated by comparing the initial membrane shape to the new position of the markers. It can also be calculated by marker tracking] of a deformable membrane (Fig. 2: interior of base and semi-transparent membrane) in a predetermined depth image [Page 5816 Left column: camera A wide-angle camera (ELP-USB100W05MT-KRL156, ELP) is used to capture the entire hemispherical portion of the membrane. The camera has a fisheye lens and an image resolution of 1280 × 720 pixels at 30 fps]; and the controller (Fig. 5: middle figure Optical sensing system ROS) is configured to: determine (Fig. 5: shows curvature estimation by controller) whether the contour [Page 5817 left column: Deformation of the membrane can be calculated by comparing the initial membrane shape to the new position of the markers. It can also be calculated by marker tracking] of the deformable membrane (Fig. 2: interior of base and semi-transparent membrane) in the depth image [Page 5816 Left column: camera A wide-angle camera (ELP-USB100W05MT-KRL156, ELP) is used to capture the entire hemispherical portion of the membrane. The camera has a fisheye lens and an image resolution of 1280 × 720 pixels at 30 fps] of the deformable membrane (Fig. 2: interior of base and semi-transparent membrane) of the deformable sensor (Fig. 2: finger tip sensor) corresponds to the contour (Fig. 5: shows curvature estimation by controller) [Page 5817 left column: Deformation of the membrane can be calculated by comparing the initial membrane shape to the new position of the markers. It can also be calculated by marker tracking] of the deformable membrane (Fig. 2: interior of base and semi-transparent membrane) in the predetermined depth image [Page 5816 Left column: camera A wide-angle 

Sakuma does not explicitly disclose: 
adjusting the volume of the medium in the enclosure of the deformable sensor in response to the determination that the contour of the deformable membrane in the depth image of the deformable membrane of the deformable sensor is different from the contour of the deformable membrane in the predetermined depth image.  

Rogers teaches a deformable membrane [0041 The lens comprises a fluid filled gap between a thin (about 0.2 mm or less) PDMS membrane] determining a contour [0042 FIG. 2B: Three dimensional (3D) rendering of the profile of the deformed surface measured by a laser scanner. Here, the shape is close to that of a hemisphere with a radius of curvature (R.sub.D)] of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40); Rogers further discloses and adjusting a volume of the medium [0096: Pumping water into this cavity by liquid input 240 deforms the elastomer lens 222 into a hemispherical shape, with a radius of curvature that depends on the pressure. This curvature, together with the index of refraction of the PDMS and water, defines the focal length of the lens and, therefore, the magnification that it can provide] in the enclosure (Fig. 1a: 10 inside) of the deformable sensor (Fig. 1a: plano-convex zoom lens 220) in response to the determination that the contour of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) is different from the predetermined contour [0096] & [0097 The curvature depends strongly on magnification. As a result, the shape of the detector surface must change to accommodate different settings in the lens configuration. FIG. 1A, 1B and FIG. 2 provide illustrations, images and other details of a system that affords the required tunability, via stretchable designs actuated by hydraulics or pneumatics. The detector comprises of an array 
  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rogers image and pressure correlation processing to adjust the volume of the medium producing a desired curvature of a deformable sensor with Sakuma’s deformable sensor because setting pressure levels to obtain a particular curvature improves the performance of the sensor by tuning a shape sensitive performance of the sensor [0094 Rogers].  


Claim 11. Sakuma discloses a method for calibrating [Page 5818 The deformation of the membrane is nonlinearly related to the applied force and the pressure of the oil inside. By calibrating these relationships, we believe that the force can be estimated by using machine-learning techniques] a deformable sensor (Fig. 2: finger tip sensor), the method comprising: receiving an image (Fig. 5: Controller in the middle figure receives images) of a deformable membrane (Fig. 2: interior of base and semi-transparent membrane) of the deformable sensor (Fig. 2: finger tip sensor) having an enclosure (Fig. 2: interior of base and semi-transparent membrane) defined by a housing (Fig. 2: base with retaining ring) and the deformable membrane (Fig. 2: interior of base and semi-transparent membrane) coupled to an upper portion of the housing (Fig. 2: base with retaining ring), the enclosure (Fig. 2: interior of base and semi-transparent membrane) configured to be filled with a medium (Fig. 2: oil fluid medium and air) [Page 5816 left column: filling material: the tactile information can be acquired without optical refraction effects by using a mixture of paraffin oil and silicone oil between the beads to set the refractive index of the oil mixture very close to that of acrylic]; determining whether a contour [Page 5817 left column: Deformation of the membrane can be calculated by comparing the initial membrane shape to the new position of the markers. It can  of the deformable membrane (Fig. 2: interior of base and semi-transparent membrane) in the image [Page 5816 Left column: camera A wide-angle camera (ELP-USB100W05MT-KRL156, ELP) is used to capture the entire hemispherical portion of the membrane] of the deformable membrane (Fig. 2: interior of base and semi-transparent membrane) of the deformable sensor (Fig. 2: finger tip sensor) corresponds to a predetermined contour [Page 5817 left column:  In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape].
Sakuma does not explicitly disclose: 
adjusting a volume of the medium in the enclosure of the deformable sensor in response to the determination that the contour of the deformable membrane is different from the predetermined contour. 


Rogers teaches a deformable membrane [0041 The lens comprises a fluid filled gap between a thin (about 0.2 mm or less) PDMS membrane] determining a contour [0042 FIG. 2B: Three dimensional (3D) rendering of the profile of the deformed surface measured by a laser scanner. Here, the shape is close to that of a hemisphere with a radius of curvature (R.sub.D)] of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40); Rogers further discloses and adjusting a volume of the medium [0096: Pumping water into this cavity by liquid input 240 deforms the elastomer lens 222 into a hemispherical shape, with a radius of curvature that depends on the pressure. This curvature, together with the index of refraction of the PDMS and water, defines the focal length of the lens and, therefore, the magnification that it can provide] in the enclosure (Fig. 1a: 10 inside) of the deformable sensor (Fig. 1a: plano-convex zoom lens 220) in response to the determination that the contour of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) is different from the predetermined contour [0096] & [0097 The curvature depends strongly on magnification. As a result, the shape of the detector surface must change 
  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rogers image and pressure correlation processing to adjust the volume of the medium producing a desired curvature of a deformable sensor with Sakuma’s deformable sensor because setting pressure levels to obtain a particular curvature improves the performance of the sensor by tuning a shape sensitive performance of the sensor [0094 Rogers].  

 
Claim 12. The method of claim 11.  Sakuma further discloses increasing the volume [Page 5818 left column:  Also, to automatically switch the closure types using jamming transition in the demonstration, a peristaltic pump (KHL-SZS35, Kamoer) was used to control the internal fluid, both input and output, on the basis of the tactile-sensing results] of the medium (Fig. 2: oil fluid medium and air) [Page 5816 left column: filling material: the tactile information can be acquired without optical refraction effects by using a mixture of paraffin oil and silicone oil between the beads to set the refractive index of the oil mixture very close to that of acrylic] in the enclosure (Fig. 2: interior of base and semi-transparent membrane) of the deformable sensor [Page 5818 left column:  Also, to automatically switch the closure types using jamming transition in the demonstration, a peristaltic pump (KHL-SZS35, Kamoer) was used to control the internal fluid, both input and output, on the basis of the tactile-sensing results]. 
Sakuma does not explicitly disclose:
increasing the volume of the medium in the enclosure of the deformable sensor in response to the determination that the contour of the deformable membrane is smaller than the predetermined contour. 

Rogers teaches optical deformable sensor having a surface that is capable of a controlled and well-defined adjustment of the surface shape [0006].  Rogers further increasing the volume of the medium [0083:  Alternatively, the fluid chamber 70 is positioned adjacent to the contact surface, where an increase in pressure or fluid amount generates an increase in curvature compared to that shown in FIG. 26A. In an aspect the fluid 100 is a liquid. In an aspect the fluid 100 is a gas] in the enclosure of the deformable sensor of in response to the determination that the contour [0042 FIG. 2B: Three dimensional (3D) rendering of the profile of the deformed surface measured by a laser scanner. Here, the shape is close to that of a hemisphere with a radius of curvature (R.sub.D)] of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) is smaller than the predetermined contour [0096:  Pumping water into this cavity by liquid input 240 deforms the elastomer lens 222 into a hemispherical shape, with a radius of curvature that depends on the pressure. This curvature, together with the index of refraction of the PDMS and water, defines the focal length of the lens and, therefore, the magnification that it can provide. FIG. 1C].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rogers image and pressure correlation processing to adjust fluid producing by increasing fluid pressure to achieve a desired curvature of a deformable sensor with Sakuma’s deformable sensor because setting pressure levels to obtain a particular curvature improves the performance of the sensor by tuning a shape sensitive performance of the sensor [0094 Rogers].  

Claim 13. Dependent on the method of claim 11. Sakuma further discloses decreasing [0083:  Alternatively, the fluid chamber 70 is positioned adjacent to the contact surface, where an increase in pressure or fluid amount generates an increase in curvature compared to that shown in FIG. 26A. In an aspect the fluid 100 is a liquid. In an aspect the fluid 100 is a gas]  the volume of the medium (Fig. 2: oil fluid medium and air) [Page 5816 left column: filling material: the tactile information can be acquired without optical refraction effects by using a mixture of paraffin oil and silicone oil between the beads to set the refractive index of the oil mixture very close to that of acrylic] & [Page 5818 The deformation of the membrane is nonlinearly related to the applied force and the pressure of the oil inside. By calibrating these relationships, we believe that the force can be estimated by using machine-learning techniques]in the enclosure [Page 5818 left column:  a peristaltic pump (KHL-SZS35, Kamoer) was used to control the internal fluid, both input and output, on the basis of the tactile-sensing results].
Sakuma does not explicitly disclose:
31108749-322/2019-1367decreasing the volume of the medium in the enclosure of the deformable sensor in response to the determination that the contour of the deformable membrane is greater than the predetermined contour. 


Rogers teaches decreasing the volume (Fig. 1d show decreasing pressure decreases curvature to change focal length) of the medium in the enclosure (230) of the deformable sensor (Fig. 1a:  photodetector array 210 on a deformable membrane 40) in response to the determination that the contour [0042 FIG. 2B: Three dimensional (3D) rendering of the profile of the deformed surface measured by a laser scanner. Here, the shape is close to that of a hemisphere with a radius of curvature (R.sub.D)] of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) is greater than the predetermined contour [0096] & [0097 The curvature depends strongly on magnification. As a result, the shape of the detector surface must change to accommodate different settings in the lens configuration. FIG. 1A, 1B and FIG. 2 provide illustrations, images and other details of a 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rogers image and pressure correlation processing to adjust fluid producing by decreasing fluid pressure to achieve a desired curvature of a deformable sensor with Sakuma’s deformable sensor because setting pressure levels to obtain a particular curvature improves the performance of the sensor by tuning a shape sensitive performance of the sensor [0094 Rogers].  
 
Claim 14. Dependent on the method of claim 11. Sakuma further discloses obtaining identification [Page 5817 left column: In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape] of the deformable sensor (Fig. 5: optical sensing system shows logic for each image sensor); and retrieving the predetermined contour [Page 5817 left column:  In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape] based on the identification of the deformable sensor [Page 5817 left column:  In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape].

Claims 4, 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Rogers in further view of Prattichizzo (US 20210251714; “Prattichizzo”).


Claim 4. Dependent on the system of claim 1.  Sakuma does not explicitly disclose: 
the imaging sensor is disposed external to the deformable sensor and configured to capture an image of an exterior of the deformable membrane of the deformable sensor.
 

Prattichizzo teaches the imaging sensor (Fig. 19: camera 43) is disposed external to the deformable sensor (Fig. 19: deformable sensor 20 with camera 43 pointing at the exterior of the deformable sensor) [0193: In instrument 5, the detector is an image detector 43, more in particular two image detectors 43,43′ are provided configured to output image signals 53,53′ related to first and second gas-inflatable balloons 20 and 20′, respectively. In this case, both balloons 20 and 20′ comprise respective pluralities of markers, as described in connection with instruments 3 and 4 of FIGS. 8-10] and configured to capture an image of an exterior [0178:  Image detector 43 or 47 can be connected with processing unit 60 via a conventional connection means such as an optical fibre or a wire 31, as required by the image detector in use, in order to deliver detection signal 52 to processing unit 60] of the deformable membrane (Fig. 19: 20) of the deformable sensor (Fig. 19: 10). 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Prattichizzo’s imaging sensor monitoring the exterior surface of a deformable sensor as a monitoring arrangement for Sakuma’s deformable sensor because monitoring the exterior of the sensor is a cost efficient arrangement to monitor small contact sensors where internal real estate is limited [Prattichizzo 0153].

Claim 7. Dependent on the system of claim 1.  Sakuma further discloses comprising: a robotic arm (Fig. 1a: robotic arm with universal gripper) configured to move [Page 5814 Introduction:  rasping is necessary to both carry and manipulate objects. For a robot to carry and manipulate objects, the robot must maintain its grasp for the duration of the task. Robotic grippers must therefore be able to grasp various objects stably] the deformable sensor (Fig. wherein the controller (Fig. 5: middle figure Optical sensing system ROS) is configured to: instruct the robotic arm [Page 5814 Abstract:  For a robot to carry and manipulate objects, the robot must maintain its grasp for the duration of the task. Robotic grippers must therefore be able to grasp various objects stably] to move [Page 5814 Introduction:  rasping is necessary to both carry and manipulate objects. For a robot to carry and manipulate objects, the robot must maintain its grasp for the duration of the task. Robotic grippers must therefore be able to grasp various objects stably] the deformable sensor (Figs. 1a and 2) to be at a predetermined distance (Fig. 5: middle figure lists control of manipulator) [Page 5816: right column middle:  The gripper (EZGripper, SAKE ROBOTICS) used with the fingertip device provides a closed-loop system for grasping objects without excessive force. A manipulator (LBR iiwa 14 R820, KUKA) is used to control the position of the gripper. Tactile information, which is sent to the gripper and the manipulator, is acquired by the following procedure]; and instruct the imaging sensor (Fig. 2: camera) to capture (Fig. 5: first figure shows camera capturing internal membrane surface) the image [Page 5816 Left column: camera A wide-angle camera (ELP-USB100W05MT-KRL156, ELP) is used to capture the entire hemispherical portion of the membrane. The camera has a fisheye lens and an image resolution of 1280 × 720 pixels at 30 fps. It can also acquire infrared images via infrared LEDs and filters. In infrared mode instead of RGB mode, it can recognize the membrane markers even in a very dark environment].    
Sakuma does not explicitly disclose:
The controller is configured to: instruct the robotic arm to move the deformable sensor to be at a predetermined distance from the imaging sensor; and instruct the imaging sensor to capture the image of the deformable membrane in response to the deformable sensor being at the predetermined distance from the imaging sensor.  

Prattichizzo teaches the controller (processor 60) is configured to: instruct the robotic arm (Figs. 21 & 22: arm 11) to move the deformable sensor (Figs 21 & 22: 20) [0188:  As to be at a predetermined distance (Fig. 19: deformable distance 20) from the imaging sensor (Fig. 19: camera 43); and instruct the imaging sensor (Fig. 19: camera 43); to capture the image of the deformable membrane (Fig. 19: balloon surface of the sensor 20) in response to the deformable sensor (Figs 21 & 22: 20) being at the predetermined distance [0189:  The computer-imaging means of processing unit 60 used in association with a gas-inflatable balloon providing markers 24 as described above is configured to identify these modifications of markers 24 in image signal 53] from the imaging sensor(Fig. 19: camera 43).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Prattichizzo’s inflation of a deformable sensor to move the sensor into a viewable distance to image the marker’s of the deformable membrane as a configuration step for Sakuma’s deformable sensors because having the processor arrange the deformable membrane surface into a readable configuration particular in closed confined spaces (i.e. surgical spaces) improves the quality of the measurements obtained by the sensor by providing a precision baseline for accurate contact measurements [Prattichizzo  0004].

Claim 15. Dependent on the method of claim 11.  Sakuma further discloses instructing the robotic arm [Page 5814 Abstract:  For a robot to carry and manipulate objects, the robot must maintain its grasp for the duration of the task. Robotic grippers must therefore be able to grasp various objects stably] to move [Page 5814 Introduction:  rasping is necessary to both carry the deformable sensor (Figs. 1a and 2) to be at a predetermined distance (Fig. 5: middle figure lists control of manipulator) [Page 5816: right column middle:  The gripper (EZGripper, SAKE ROBOTICS) used with the fingertip device provides a closed-loop system for grasping objects without excessive force. A manipulator (LBR iiwa 14 R820, KUKA) is used to control the position of the gripper. Tactile information, which is sent to the gripper and the manipulator, is acquired by the following procedure]; and instruct the imaging sensor (Fig. 2: camera) to capture (Fig. 5: first figure shows camera capturing internal membrane surface) the image [Page 5816 Left column: camera A wide-angle camera (ELP-USB100W05MT-KRL156, ELP) is used to capture the entire hemispherical portion of the membrane. The camera has a fisheye lens and an image resolution of 1280 × 720 pixels at 30 fps. It can also acquire infrared images via infrared LEDs and filters. In infrared mode instead of RGB mode, it can recognize the membrane markers even in a very dark environment].    
Sakuma does not explicitly disclose:
instructing the robotic arm to move the deformable sensor to be at a predetermined distance from the imaging sensor; and instruct the imaging sensor to capture the image of the deformable membrane in response to the deformable sensor being at the predetermined distance from the imaging sensor.

Prattichizzo teaches instructing the robotic arm (Figs. 21 & 22: arm 11) to move the deformable sensor (Figs 21 & 22: 20) [0188:  As explained with some examples, to use such a gas-inflatable balloon 20, image detector 43 or 47 has to be arranged so as to see gas-inflatable balloon 20 and markers 24 displacing and/or being deformed and/or changing in number in a visually detectable region of gas-inflatable balloon 20, from an initial position and/or shape and/or number thereof, achieved once gas-inflatable balloon 20 has been inflated to initial inflate pressure P.sub.0, the position of markers 24 referred to support element 11] to be at a predetermined distance (Fig. 19: deformable distance 20) from the imaging sensor (Fig. 19: and instruct the imaging sensor (Fig. 19: camera 43); to capture the image of the deformable membrane (Fig. 19: balloon surface of the sensor 20) in response to the deformable sensor (Figs 21 & 22: 20) being at the predetermined distance [0189:  The computer-imaging means of processing unit 60 used in association with a gas-inflatable balloon providing markers 24 as described above is configured to identify these modifications of markers 24 in image signal 53] from the imaging sensor(Fig. 19: camera 43).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Prattichizzo’s inflation of a deformable sensor to move the sensor into a viewable distance to image the marker’s of the deformable membrane as a configuration step for Sakuma’s deformable sensors because having the processor arrange the deformable membrane surface into a readable configuration particular in closed confined spaces (i.e. surgical spaces) improves the quality of the measurements obtained by the sensor by providing a precision baseline for accurate contact measurements [Prattichizzo  0004].
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Rogers and in further view of Boyer (US 10228318; “Boyer”).


Claim 16. Sakuma discloses a controller (Fig. 5: middle figure Optical sensing system ROS) receive an image (Fig. 5: middle figure showed receiving the image) of a deformable membrane (Fig. 2: interior of base and semi-transparent membrane) of a deformable sensor (Fig. 2: finger tip sensor) having an enclosure (Fig. 2: interior of base and semi-transparent membrane) defined by a housing (Fig. 2: base with retaining ring) and a deformable membrane (Fig. 2: interior of base and semi-transparent membrane) coupled to an upper portion of the housing (Fig. 2: base with retaining ring), the enclosure (Fig. 2: interior of base and semi-transparent membrane) configured to be filled with a medium (Fig. 2: oil fluid medium and air) [Page 5816 left column: filling material: the tactile information can be acquired determine whether a contour [Page 5817 left column: Deformation of the membrane can be calculated by comparing the initial membrane shape to the new position of the markers. It can also be calculated by marker tracking] of the deformable membrane (Fig. 2: interior of base and semi-transparent membrane) in the image [Page 5816 Left column: camera A wide-angle camera (ELP-USB100W05MT-KRL156, ELP) is used to capture the entire hemispherical portion of the membrane. The camera has a fisheye lens and an image resolution of 1280 × 720 pixels at 30 fps] of the deformable membrane (Fig. 2: interior of base and semi-transparent membrane) of the deformable sensor (Fig. 2: finger tip sensor) corresponds to a predetermined contour [Page 5817 left column:  In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape]; and adjust a volume of the medium (Fig. 2: oil fluid medium and air) [Page 5816 left column: filling material: the tactile information can be acquired without optical refraction effects by using a mixture of paraffin oil and silicone oil between the beads to set the refractive index of the oil mixture very close to that of acrylic] in the enclosure (Fig. 2: interior of base and semi-transparent membrane) of the deformable sensor (Fig. 2: finger tip sensor) in response to the determination that the contour [Page 5817 left column: Deformation of the membrane can be calculated by comparing the initial membrane shape to the new position of the markers. It can also be calculated by marker tracking] of the deformable membrane (Fig. 2: interior of base and semi-transparent membrane) is different from the predetermined contour [Page 5817 left column:  In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape]. 
Sakuma discloses a controller (Fig. 5: middle figure lists processing modules) but does not explicitly disclose the controller elements and following processor steps:
1). The controller comprising one or more processors; one or more memory modules communicatively coupled to the one or more processors; and machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the one or more processors.

2).  adjust a volume of the medium in the enclosure of the deformable sensor in response to the determination that the contour of the deformable membrane is different from the predetermined contour.


With regard to 1)  Boyer teaches a 3D contact scanner includes a tactile sensor system having at least one tactile sensor for generating 3D data points based on tactile feedback resulting from physical contact with at least part of the structure with a 3D model is constructed from the 3D data and is then analyzed to determine the condition of the structure. Boyer further teaches the details of a controller including a processor (Fig. 2: processor 32) [Col. 5 lines 32-45:  The 3D contact scanner includes the tactile sensor system 18 that includes at least one tactile sensor 30, a processor 32, a memory 34 and a network interface 36. .. The data analysis system 20 also includes a user input interface 40, at least one processor 42, a memory (Fig. 2 memory 44), and a network interface 46] and the processing program stored in memory44 [Col. 12 lines 1-7: the method may be saved as a set of instructions, routines, programs, or modules on memory such as memory 34 of FIG. 2, and may be executed by a processor such as processor 32 of FIG. 2].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Boyer’s controller consisting of a processor for executing programs and processing measurement data where the program is stored in memory as Sakuma’s controller components for processing the deformable sensors measurements and functions because using digital processing and storage increases the accuracy, repeatability and reliability of the measurement processing using established digital processing elements capable of repeatable large scale, repeatable  image processing [Boyer Col. 1 lines 45-65]. 


With regard to 2) Rogers teaches a deformable membrane [0041 The lens comprises a fluid filled gap between a thin (about 0.2 mm or less) PDMS membrane] determining a contour [0042 FIG. 2B: Three dimensional (3D) rendering of the profile of the deformed surface measured by a laser scanner. Here, the shape is close to that of a hemisphere with a radius of curvature (R.sub.D)] of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40); Rogers further discloses and adjusting a volume of the medium [0096: Pumping water into this cavity by liquid input 240 deforms the elastomer lens 222 into a hemispherical shape, with a radius of curvature that depends on the pressure. This curvature, together with the index of refraction of the PDMS and water, defines the focal length of the lens and, therefore, the magnification that it can provide] in the enclosure (Fig. 1a: 10 inside) of the deformable sensor (Fig. 1a: plano-convex zoom lens 220) in response to the determination that the contour of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) is different from the predetermined contour [0096] & [0097 The curvature depends strongly on magnification. As a result, the shape of the detector surface must change to accommodate different settings in the lens configuration. FIG. 1A, 1B and FIG. 2 provide illustrations, images and other details of a system that affords the required tunability, via stretchable designs actuated by hydraulics or pneumatics. The detector comprises of an array of unit cells, each of which includes a thin (1.25 .mu.m) silicon photodiode and blocking diode, the latter of which facilitates passive matrix readout].  
  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rogers image and pressure correlation processing to adjust the volume of the medium producing a desired curvature of a deformable sensor with Sakuma’s deformable sensor because setting pressure levels to obtain a particular curvature improves the performance of the sensor by tuning a shape sensitive performance of the sensor [0094 Rogers].  
 
Claim 17. Dependent on the controller (Fig. 5: middle figure Optical sensing system ROS) of claim 16.  Sakuma further discloses increase the volume [Page 5818 left column:  Also, to automatically switch the closure types using jamming transition in the demonstration, a peristaltic pump (KHL-SZS35, Kamoer) was used to control the internal fluid, both input and output, on the basis of the tactile-sensing results] of the medium (Fig. 2: oil fluid medium and air) [Page 5816 left column: filling material: the tactile information can be acquired without optical refraction effects by using a mixture of paraffin oil and silicone oil between the beads to set the refractive index of the oil mixture very close to that of acrylic] in the enclosure (Fig. 2: interior of base and semi-transparent membrane) of the deformable sensor (Fig. 2: finger-tip sensor).

Sakuma discloses a controller (Fig. 5: middle figure lists processing modules) but does not explicitly disclose the controller elements and following processor steps:
1) the processor with machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the one or more processors to: increase the volume of the medium. 
2) increase the volume of the medium in the enclosure of the deformable sensor in response to the determination that the contour of the deformable membrane is smaller than the predetermined contour. 

With regard to 1) Boyer teaches a 3D contact scanner includes a tactile sensor system having at least one tactile sensor for generating 3D data points based on tactile feedback resulting from physical contact with at least part of the structure with a 3D model is constructed from the 3D data and is then analyzed to determine the condition of the structure. Boyer further teaches the details of a controller including a processor (Fig. 2: processor 32) [Col. 5 lines 32-45:  The 3D contact scanner includes the tactile sensor system 18 that includes at least one tactile sensor 30, a processor 32, a memory 34 and a network interface 36. .. The data analysis system 20 also includes a user input interface 40, at least one processor 42, a memory (Fig. 2 memory 44), and a network interface 46] and the processing program stored in memory44 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Boyer’s controller consisting of a processor for executing programs and processing measurement data where the program is stored in memory as Sakuma’s controller components for processing the deformable sensors measurements and functions because using digital processing and storage increases the accuracy, repeatability and reliability of the measurement processing using established digital processing elements capable of repeatable large scale, repeatable  image processing [Boyer Col. 1 lines 45-65]. 

With regard to 2) Rogers teaches optical deformable sensor having a surface that is capable of a controlled and well-defined adjustment of the surface shape [0006].  Rogers further teaches increasing the volume of the medium [0083:  Alternatively, the fluid chamber 70 is positioned adjacent to the contact surface, where an increase in pressure or fluid amount generates an increase in curvature compared to that shown in FIG. 26A. In an aspect the fluid 100 is a liquid. In an aspect the fluid 100 is a gas] in the enclosure (Fig. 1a: 230) of the deformable sensor (Fig. 1a: 210) of in response to the determination that the contour [0042 FIG. 2B: Three dimensional (3D) rendering of the profile of the deformed surface measured by a laser scanner. Here, the shape is close to that of a hemisphere with a radius of curvature (R.sub.D)] of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) is smaller than the predetermined contour [0096:  Pumping water into this cavity by liquid input 240 deforms the elastomer lens 222 into a hemispherical shape, with a radius of curvature that depends on the pressure. This curvature, together with the index of refraction of the PDMS and 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rogers image and pressure correlation processing to adjust fluid producing by increasing fluid pressure to achieve a desired curvature of a deformable sensor with Sakuma’s deformable sensor because setting pressure levels to obtain a particular curvature improves the performance of the sensor by tuning a shape sensitive performance of the sensor [0094 Rogers]. 


Claim 18. Dependent on the controller (Fig. 5: middle figure Optical sensing system ROS) of claim 16.  Sakuma further discloses decrease the volume [Page 5818 left column:  Also, to automatically switch the closure types using jamming transition in the demonstration, a peristaltic pump (KHL-SZS35, Kamoer) was used to control the internal fluid, both input and output, on the basis of the tactile-sensing results] of the medium (Fig. 2: oil fluid medium and air) [Page 5816 left column: filling material: the tactile information can be acquired without optical refraction effects by using a mixture of paraffin oil and silicone oil between the beads to set the refractive index of the oil mixture very close to that of acrylic] & [Page 5818 The deformation of the membrane is nonlinearly related to the applied force and the pressure of the oil inside. By calibrating these relationships, we believe that the force can be estimated by using machine-learning techniques]in the enclosure (Fig. 2: interior of base and semi-transparent membrane) of the deformable sensor (Fig. 2: finger-tip sensor).

Sakuma discloses a controller (Fig. 5: middle figure lists processing modules) but does not explicitly disclose the controller elements and following processor steps:
the processor with machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the one or more processors to: decrease the volume of the medium in the enclosure of the deformable sensor in response to the determination that the contour of the deformable membrane is greater than the predetermined contour.  
 2) decrease the volume of the medium in the enclosure of the deformable sensor in response to the determination that the contour of the deformable     membrane is greater than the predetermined contour.

With regard to 1) Boyer teaches a 3D contact scanner includes a tactile sensor system having at least one tactile sensor for generating 3D data points based on tactile feedback resulting from physical contact with at least part of the structure with a 3D model is constructed from the 3D data and is then analyzed to determine the condition of the structure. Boyer further teaches the details of a controller including a processor (Fig. 2: processor 32) [Col. 5 lines 32-45:  The 3D contact scanner includes the tactile sensor system 18 that includes at least one tactile sensor 30, a processor 32, a memory 34 and a network interface 36. .. The data analysis system 20 also includes a user input interface 40, at least one processor 42, a memory (Fig. 2 memory 44), and a network interface 46] and the processing program stored in memory44 [Col. 12 lines 1-7: the method may be saved as a set of instructions, routines, programs, or modules on memory such as memory 34 of FIG. 2, and may be executed by a processor such as processor 32 of FIG. 2].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Boyer’s controller consisting of a processor for executing programs and processing measurement data where the program is stored in memory as Sakuma’s controller components for processing the deformable sensors measurements and functions because using digital processing and storage increases the accuracy, repeatability and reliability of the measurement processing using established digital processing elements capable of repeatable large scale, repeatable  image processing [Boyer Col. 1 lines 45-65]. 


With regard to 2) Rogers teaches the controller (230 processor) is configured to decrease the volume (Fig. 1d show decreasing pressure decreases curvature to change focal length) of the medium in the enclosure (230) of the deformable sensor (Fig. 1a:  photodetector array 210 on a deformable membrane 40) in response to the determination that the contour [0042 FIG. 2B: Three dimensional (3D) rendering of the profile of the deformed surface measured by a laser scanner. Here, the shape is close to that of a hemisphere with a radius of curvature (R.sub.D)] of the deformable membrane (Fig. 1a:  photodetector array 210 on a deformable membrane 40) is greater than the predetermined contour [0096] & [0097 The curvature depends strongly on magnification. As a result, the shape of the detector surface must change to accommodate different settings in the lens configuration. FIG. 1A, 1B and FIG. 2 provide illustrations, images and other details of a system that affords the required tunability, via stretchable designs actuated by hydraulics or pneumatics. The detector comprises of an array of unit cells, each of which includes a thin (1.25 .mu.m) silicon photodiode and blocking diode, the latter of which facilitates passive matrix readout].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rogers image and pressure correlation processing to adjust fluid producing by decreasing fluid pressure to achieve a desired curvature of a deformable sensor with Sakuma’s deformable sensor because setting pressure levels to obtain a particular curvature improves the performance of the sensor by tuning a shape sensitive performance of the sensor [0094 Rogers].  

Claim 19. Dependent on the controller (Fig. 5: middle figure Optical sensing system ROS) of claim 16.  Sakuma further discloses a controller (Fig. 5 middle image has an Optical sensing system ROS) obtaining identification [Page 5817 left column: In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest of the deformable sensor (Fig. 5: optical sensing system shows logic for each image sensor); and retrieve the predetermined contour [Page 5817 left column:  In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape] based on the identification of the deformable sensor [Page 5817 left column:  In this study, membrane deformation is calculated as the distance between each marker’s position and the nearest surface points on the initial membrane shape].

Sakuma discloses a controller (Fig. 5: middle figure lists processing modules) but does not explicitly disclose the controller elements and following processor steps:
the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the one or more processors.

Boyer teaches a 3D contact scanner includes a tactile sensor system having at least one tactile sensor for generating 3D data points based on tactile feedback resulting from physical contact with at least part of the structure with a 3D model is constructed from the 3D data and is then analyzed to determine the condition of the structure. Boyer further teaches the details of a controller including a processor (Fig. 2: processor 32) [Col. 5 lines 32-45:  The 3D contact scanner includes the tactile sensor system 18 that includes at least one tactile sensor 30, a processor 32, a memory 34 and a network interface 36. .. The data analysis system 20 also includes a user input interface 40, at least one processor 42, a memory (Fig. 2 memory 44), and a network interface 46] and the processing program stored in memory44 [Col. 12 lines 1-7: the method may be saved as a set of instructions, routines, programs, or modules on memory such as memory 34 of FIG. 2, and may be executed by a processor such as processor 32 of FIG. 2].

.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Rogers and Boyer and in further view of Prattichizzo.

Claim 20. Dependent on the controller (Fig. 5: middle figure Optical sensing system ROS) of claim 16.  Sakuma further discloses instructing the robotic arm [Page 5814 Abstract:  For a robot to carry and manipulate objects, the robot must maintain its grasp for the duration of the task. Robotic grippers must therefore be able to grasp various objects stably] to move [Page 5814 Introduction:  rasping is necessary to both carry and manipulate objects. For a robot to carry and manipulate objects, the robot must maintain its grasp for the duration of the task. Robotic grippers must therefore be able to grasp various objects stably] the deformable sensor (Figs. 1a and 2) to be at a predetermined distance (Fig. 5: middle figure lists control of manipulator) [Page 5816: right column middle:  The gripper (EZGripper, SAKE ROBOTICS) used with the fingertip device provides a closed-loop system for grasping objects without excessive force. A manipulator (LBR iiwa 14 R820, KUKA) is used to control the position of the gripper. Tactile information, which is sent to the gripper and the manipulator, is acquired by the following procedure]; and instruct the imaging sensor (Fig. 2: camera) to capture (Fig. 5: first figure shows camera capturing internal membrane surface) the image [Page 5816 Left column: camera A wide-angle camera (ELP-USB100W05MT-KRL156, ELP) is used to capture the entire hemispherical portion of the membrane. The camera has a fisheye lens and an image resolution     
Sakuma discloses a controller (Fig. 5: middle figure lists processing modules) but does not explicitly disclose the controller elements and following processor steps:
1) the processor with machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the one or more processors to: instruct a robotic arm to move the deformable sensor to be at a predetermined distance from an imaging sensor.

instruct a robotic arm to move the deformable sensor to be at a predetermined distance from an imaging sensor.

With regard to 1) Boyer teaches a 3D contact scanner includes a tactile sensor system having at least one tactile sensor for generating 3D data points based on tactile feedback resulting from physical contact with at least part of the structure with a 3D model is constructed from the 3D data and is then analyzed to determine the condition of the structure. Boyer further teaches the details of a controller including a processor (Fig. 2: processor 32) [Col. 5 lines 32-45:  The 3D contact scanner includes the tactile sensor system 18 that includes at least one tactile sensor 30, a processor 32, a memory 34 and a network interface 36. .. The data analysis system 20 also includes a user input interface 40, at least one processor 42, a memory (Fig. 2 memory 44), and a network interface 46] and the processing program stored in memory44 [Col. 12 lines 1-7: the method may be saved as a set of instructions, routines, programs, or modules on memory such as memory 34 of FIG. 2, and may be executed by a processor such as processor 32 of FIG. 2].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Boyer’s controller consisting of a processor for executing programs and processing measurement data where the program is stored in memory as Sakuma’s controller components 

With regard to 2) Prattichizzo teaches instruct the robotic arm (Figs. 21 & 22: arm 11) to move the deformable sensor (Figs 21 & 22: 20) [0188:  As explained with some examples, to use such a gas-inflatable balloon 20, image detector 43 or 47 has to be arranged so as to see gas-inflatable balloon 20 and markers 24 displacing and/or being deformed and/or changing in number in a visually detectable region of gas-inflatable balloon 20, from an initial position and/or shape and/or number thereof, achieved once gas-inflatable balloon 20 has been inflated to initial inflate pressure P.sub.0, the position of markers 24 referred to support element 11] to be at a predetermined distance (Fig. 19: deformable distance 20) from the imaging sensor (Fig. 19: camera 43). 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Prattichizzo’s inflation of a deformable sensor to move the sensor into a viewable distance to image the marker’s of the deformable membrane as a configuration step for Sakuma’s deformable sensors because having the processor arrange the deformable membrane surface into a readable configuration particular in closed confined spaces (i.e. surgical spaces) improves the quality of the measurements obtained by the sensor by providing a precision baseline for accurate contact measurements [Prattichizzo  0004].

Prior Art Considered but not Utilized

Prior Art Document Identifier
Inventor
Comment
US 20100253650 
Dietzel; Andreas Heinrich et al.
Pressure analysis and calibration does not use imaging
US 7043960
Lueck; Dale E.
Pressure analysis and calibration does not use imaging
US 5416589 
Lysogorski; Charles D.
External monitoring of contact sensor no pressure adjustment
US 9513178 
Tar; Ákos Sándor et al.
Internal imaging of a contact sensor but no pressure adjustment
US 7043960 
LUECK D E
Pressure analysis and calibration does not use imaging
CN 108453766
WU, CHANG-CHENG et al.
Pressure adjustment of contact sensor but no camera imaging
GB 2409515  
BARROWCLOUGH  
Image analysis of interior of the contact sensor with no pressure adjustment


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MONICA S YOUNG/Examiner, Art Unit 2856      
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856